[GraphOn Letterhead] November 30, 2011 United States Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549 Re: GraphOn Corporation Registration Statement on Form S-1 File No. 333-177073 Ladies and Gentlemen: GraphOn Corporation (the “Company”) acknowledges that: · should the Securities and Exchange Commission or the Staff, acting pursuant to delegated authority, declare the Company’s registration statement on Form S-1 (File No. 333-177073) (the “filing”) effective, it does not foreclose the Commission from taking any action with respect to the filing; · the action of the Commission or the Staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and · the Company may not assert Staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. If you have any questions or comments, please contact Ira I. Roxland at 212-768-6999. Very truly yours, GraphOn Corporation By:/s/ William Swain William Swain Chief Financial Officer
